Smith, P. J. (dissenting):
I am unable to find in the act itself any clear expression of intent as to its precise scope territorially. The definition of *407“ employee ” in subdivision 4 of section 3 of the Workmen’s Compensation Law (Consol. Laws, chap. 67; Laws of 1914, chap. 41) as including a person engaged in working “in the course of his employment away from the plant of his employer,” literally includes a workman no matter at how great a distance from the plant he may be working; and yet seems too weak an expression in form to cover employment anywhere in this or a foreign country. The Ohio Compensation Act, which has an admitted extraterritorial scope, uses the much stronger expression, “ wheresoever such injury has occurred.” (Laws of 1913, p. 79, § 21.) Section 114 seems to exclude from the operation of the act workmen within the State engaged in intrastate and interstate commerce who are subject to Federal legislation, and group 8 of section 2 includes the operation and repair of certain vessels “within or without the State.” It is urged that this last clause assumes that the act as a whole excludes work performed without the State, as otherwise this clause would be clearly unnecessary.
We are met at the start by the argument that our former statutes permitting recovery of damages for death by negligence, and the old employers’ liability acts have always been held not to be extraterritorial. The death or injury must have occurred within this State to allow recovery upon such a statute, although if a similar statute of a foreign jurisdiction were proved, then by comity recovery could be had in this State upon such foreign statute, the law of this State applying simply in matters of procedure and detail. (Kiefer v. Grand Trunk R. Co., 12 App. Div. 28; affd. on opinion below, 153 N. Y. 688; Johnson v. Phoenix Bridge Co., 133 App. Div. 807, as modified by 197 N. Y. 316.) If, then, the act in question is similar to the two classes of statutes cited it would follow that there is a strong presumption against its extraterritoriality. Consequently, if there are compensation acts similar to our own in both Hew Jersey and Connecticut, for instance, the laws of such States could be enforced by our courts for accidents occurring in such States, but no recovery could be had under our own statute for such accidents. If, on the Other hand, our : Compensation Act creates merely a contractual relation t between employer and employee it would seem to follow that a; *408recovery might he had in this or any other State under this act, no matter where the injury might occur. (See Dike v. Erie R. Co., 45 N. Y. 113.)
This question is not free from doubt and the decisions are conflicting. I think, however, that the basis of recovery provided for by this act is more in the nature of a tort, such as was the basis of recovery under the old death and employers’ liability acts, than of a' mere contractual obligation. The liability created is thus imposed by law upon the parties, so that the contract, if any there be, is not one freely entered into, such as are ordinary contracts of insurance. The act is a compulsory one in this State. - It is a general principle that the statutes of a State do not operate as to injuries which may be - suffered by its citizens beyond its borders. This is a rule of statutory con- ' struction merely, in order to" avoid conflict with the foreign lex loci and the double liability which would otherwise result. “ Prima facie all laws are co-extensive, and only co-extensive with the political j urisdiction of the law-making power. ” - (See Whitford v. Panama Railroad Co., 23 N. Y. 465, 470, 471.) It is of course admitted, as was laid down by Judge Denio in the case cited, that it is “ within the competency of the Legislature to declare that any wrong which may be-inflicted upon a citizen of New York abroad may be redressed here according to the principles of our law.” The only question now is whether, in this instance, the Legislature can be deemed to have-done so when the courts have uniformly held that-the various acts mentioned did not have any extraterritorial effect. In a recent case before the Supreme Court of Minnesota it appeared that the plaintiff entered defendant’s employment in that State, but was working in the State of Wisconsin at the time he was injured. The defendant had elected to accept the provisions of the Wisconsin Workmen’s Compensation Act, and it was held that the plaintiff’s right to damages or compensation depended upon the law of Wisconsin where the injury occurred. Judgment for the defendant was affirmed. The court held, “But, although ■ plaintiff’s cause of action is predicated upon his relation of aj servant to defendant, and the latter’s obligations as master, iil is, nevertheless, one in tort. As to such actions, -the law is' well settled that the liability or right of action -is. determine^/ *409by the law of the place where the injury is inflicted, without f regard to the law of the forum or the law of the place where the contract was made. [Authorities cited.] This ehminates from consideration the law of the place where the contract of employment was made in determining what redress plaintiff may have for the injuries received when working for defendant in Wisconsin. Plaintiff must resort to the law as it is in that State to find his right to relief.” (Johnson v. Nelson, 150 N. W. Rep. 620.)
In the leading case of Matter of Gould (215 Mass. 480), involving an injury sustained outside the State of Massachusetts, the court said: “ In the absence of unequivocal language to the contrary, it is not to be presumed that statutes respecting this matter are designed to control conduct or fix the rights of parties beyond the territorial limits of the State.” The Massachusetts Compensation Act contained no express statement of its territorial limitations, but did contain certain provisions that indicated an intent that it should not apply to accidents without the State, and the court so held. This case gives us little assistance on account of the special features of the Massachusetts act. Compensation acts have also been held to have no extraterritorial effect in Great Britain (Tomalin v. S. Pearson & Son, 100 L. T. Rep. 685; Schwartz v. India Rubber, Gutta Percha & Telegraph Works Co., L. R. [1912] 2 K. B. Div. 299; Hicks v. Maxton, 124 L. T. Jour. 135; 1 Butt. W. C. C. [N. S.] 150), Michigan (Keyes Davis Co. v. Allerdyce, Michigan Industrial Accident Board, April, 1913), and Wisconsin (Buling of Industrial Commission). See, also, Harper on the Law of Workmen’s Compensation in Illinois (121 et seq.), where the opinion is given that the Illinois act, on account of special features, is not extraterritorial in its application, thus in effect following the reasoning of the Gould case cited.
In the following cases extraterritorial effect has been allowed: (N. J.) Deeny v. Wright & Cobb Lighterage Co. (Essex Common Pleas, 36 N. J. L. J. 121); (Ohio) Matter of Edward Schmidt (Claim No. 6, Ohio State Liability Board, award July 10, 1912, opinion of Attorney-General, March, 1914); (Conn.) Matter of Welton v. Waterbury Rolling Mill Co. (opinion by Compensation Commissioner, Nov. 5, 1914). *410Eeference may also be made to the valuable article in Bradbury’s Workmen’s Compensation Law (Vol. 1 [2d ed.], p. 34 et seq.), in which the author reviews the decisions and favors the view that these acts in general should be construed as applicable to accidents occurring outside of the various States of their enactment, upon the ground that the liability created is essentially contractual in its nature.
j With the weight of authority against the extraterritoriality of these acts, I do not feel justified in giving to this act an extraterritorial scope in the absence of a plainly declared intent to such effect in the act itself. If the Legislature did have such an intent in enacting this statute, it should have /been more clearly expressed in the provisions of the act. The act radically changes the former statutory and common-law liability for industrial accidents and consequently must be construed strictly.
\ The several awards of the Commission should be reversed.
Award affirmed.